
	
		II
		110th CONGRESS
		1st Session
		S. 384
		IN THE SENATE OF THE UNITED STATES
		
			January 24, 2007
			Ms. Landrieu (for
			 herself, Mr. Durbin,
			 Mr. Graham, and Mr. Kerry) introduced the following bill; which was
			 read twice and referred to the Committee
			 on Finance
		
		A BILL
		To provide pay protection for members of
		  the Reserve and the National Guard, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Helping Our Patriotic Employers at
			 Helping Our Military Employees Act of 2007 or the
			 HOPE at HOME Act of
			 2007.
		2.Nonreduction in pay
			 while Federal employee is performing active service in the uniformed
			 services
			(a)In
			 generalSubchapter IV of
			 chapter 55 of title 5, United States Code, is amended by adding at the end the
			 following:
				
					5538.Nonreduction in pay
				while serving in the uniformed services
						(a)An employee who is absent from a position
				of employment with the Federal Government in order to perform service in the
				uniformed services for a period of more than 90 days shall be entitled to
				receive, for each pay period described in subsection (b), an amount equal to
				the amount by which—
							(1)the amount of basic pay which would
				otherwise have been payable to such employee for such pay period if such
				employee’s civilian employment with the Government had not been interrupted by
				that service, exceeds (if at all)
							(2)the amount of pay and allowances which (as
				determined under subsection (d))—
								(A)is payable to such employee for that
				service; and
								(B)is allocable to such pay period.
								(b)(1)Amounts under this section shall be payable
				with respect to each pay period (which would otherwise apply if the employee’s
				civilian employment had not been interrupted)—
								(A)during which such employee is entitled to
				reemployment rights under chapter 43 of title 38 with respect to the position
				from which such employee is absent (as referred to in subsection (a));
				and
								(B)for which such employee does not otherwise
				receive basic pay (including by taking any annual, military, or other paid
				leave) to which such employee is entitled by virtue of such employee’s civilian
				employment with the Government.
								(2)For purposes of this section, the period
				during which an employee is entitled to reemployment rights under chapter 43 of
				title 38—
								(A)shall be determined disregarding the
				provisions of section 4312(d) of title 38; and
								(B)shall include any period of time specified
				in section 4312(e) of title 38 within which an employee may report or apply for
				employment or reemployment following completion of service in the uniformed
				services.
								(c)Any amount payable under this section to an
				employee shall be paid—
							(1)by such employee’s employing agency;
							(2)from the appropriation or fund which would
				be used to pay the employee if such employee were in a pay status; and
							(3)to the extent practicable, at the same time
				and in the same manner as would basic pay if such employee’s civilian
				employment had not been interrupted.
							(d)The Office of Personnel Management shall,
				in consultation with Secretary of Defense, prescribe any regulations necessary
				to carry out the preceding provisions of this section.
						(e)(1)The head of each agency referred to in
				section 2302(a)(2)(C)(ii) shall, in consultation with the Office, prescribe
				procedures to ensure that the rights under this section apply to the employees
				of such agency.
							(2)The Administrator of the Federal Aviation
				Administration shall, in consultation with the Office, prescribe procedures to
				ensure that the rights under this section apply to the employees of that
				agency.
							(f)For purposes of this section—
							(1)the terms employee,
				Federal Government, and uniformed services have the
				same respective meanings as given in section 4303 of title 38;
							(2)the term service in the uniformed
				services has the meaning given that term in section 4303 of title 38 and
				includes duty performed by a member of the National Guard under section 502(f)
				of title 32 at the direction of the Secretary of the Army or Secretary of the
				Air Force;
							(3)the term employing agency, as
				used with respect to an employee entitled to any payments under this section,
				means the agency or other entity of the Government (including an agency
				referred to in section 2302(a)(2)(C)(ii)) with respect to which such employee
				has reemployment rights under chapter 43 of title 38; and
							(4)the term basic pay includes
				any amount payable under section
				5304.
							.
			(b)Clerical
			 amendmentThe table of
			 sections for chapter 55 of title 5, United States Code, is amended by inserting
			 after the item relating to section 5537 the following:
				
					
						5538. Nonreduction in pay while
				serving in the uniformed
				services.
					
					.
			(c)Effective
			 dateThe amendments made by
			 this section shall apply with respect to pay periods (as described in section
			 5538(b) of title 5, United States Code, as added by this section) beginning on
			 or after September 11, 2001.
			3.Ready Reserve-National
			 Guard employee credit added to general business credit
			(a)Ready
			 Reserve-National Guard creditSubpart D of part IV of subchapter A of
			 chapter 1 of the Internal Revenue Code of 1986 (relating to business-related
			 credits) is amended by adding at the end the following:
				
					45O.Ready Reserve-National Guard employee
				credit
						(a)General
				ruleFor purposes of section
				38, the Ready Reserve-National Guard employee credit determined under this
				section for any taxable year is an amount equal to 50 percent of the actual
				compensation amount for such taxable year.
						(b)Definition of
				actual compensation amountFor purposes of this section, the term
				actual compensation amount means the amount of compensation paid
				or incurred by an employer with respect to a Ready Reserve-National Guard
				employee on any day during a taxable year when the employee was absent from
				employment for the purpose of performing qualified active duty.
						(c)LimitationNo credit shall be allowed with respect to
				a Ready Reserve-National Guard employee who performs qualified active duty on
				any day on which the employee was not scheduled to work (for reason other than
				to participate in qualified active duty).
						(d)DefinitionsFor purposes of this section—
							(1)Qualified
				active dutyThe term
				qualified active duty means—
								(A)active duty, other than the training duty
				specified in section 10147 of title 10, United States Code (relating to
				training requirements for the Ready Reserve), or section 502(a) of title 32,
				United States Code (relating to required drills and field exercises for the
				National Guard), in connection with which an employee is entitled to
				reemployment rights and other benefits or to a leave of absence from employment
				under chapter 43 of title 38, United States Code, and
								(B)hospitalization incident to such
				duty.
								(2)CompensationThe term compensation means
				any remuneration for employment, whether in cash or in kind, which is paid or
				incurred by a taxpayer and which is deductible from the taxpayer’s gross income
				under section 162(a)(1).
							(3)Ready
				Reserve-National Guard employeeThe term Ready Reserve-National Guard
				employee means an employee who is a member of the Ready Reserve of a
				reserve component of an Armed Force of the United States as described in
				sections 10142 and 10101 of title 10, United States Code.
							(4)Certain rules
				to applyRules similar to the
				rules of section 52 shall apply.
							(e)Portion of
				credit made refundable
							(1)In
				generalIn the case of an
				eligible employer of a Ready Reserve-National Guard employee, the aggregate
				credits allowed to a taxpayer under subpart C shall be increased by the lesser
				of—
								(A)the credit which would be allowed under
				this section without regard to this subsection and the limitation under section
				38(c), or
								(B)the amount by which the aggregate amount of
				credits allowed by this subpart (determined without regard to this subsection)
				would increase if the limitation imposed by section 38(c) for any taxable year
				were increased by the amount of employer payroll taxes imposed on the taxpayer
				during the calendar year in which the taxable year begins.
								The amount of the credit allowed
				under this subsection shall not be treated as a credit allowed under this
				subpart and shall reduce the amount of the credit otherwise allowable under
				subsection (a) without regard to section 38(c).(2)Eligible
				employerFor purposes of this
				subsection, the term eligible employer means an employer which is
				a State or local government or subdivision thereof.
							(3)Employer
				payroll taxesFor purposes of
				this subsection—
								(A)In
				generalThe term
				employer payroll taxes means the taxes imposed by—
									(i)section 3111(b), and
									(ii)sections 3211(a) and 3221(a) (determined at
				a rate equal to the rate under section 3111(b)).
									(B)Special
				ruleA rule similar to the
				rule of section 24(d)(2)(C) shall apply for purposes of subparagraph
				(A).
								.
			(b)Credit To be
			 part of general business creditSubsection (b) of section 38 of such Code
			 (relating to general business credit) is amended by striking
			 plus at the end of paragraph (309), by striking the period at
			 the end of paragraph (31) and inserting , plus, and by adding at
			 the end the following:
				
					(32)the Ready Reserve-National Guard employee
				credit determined under section
				45O(a).
					.
			(c)Denial of
			 double benefitSection
			 280C(a) (relating to rule for employment credits) is amended by inserting
			 45O(a), after 45A(a),.
			(d)Conforming
			 amendmentThe table of
			 sections for subpart D of part IV of subchapter A of chapter 1 of the Internal
			 Revenue Code of 1986 is amended by inserting after the item relating to section
			 45N the following:
				
					
						Sec. 45O. Ready
				Reserve-National Guard employee
				credit.
					
					.
			(e)Effective
			 dateThe amendments made by
			 this section shall apply to taxable years beginning after the date of the
			 enactment of this Act.
			4.Ready Reserve-National
			 Guard replacement employee credit
			(a)In
			 generalSubpart B of part IV
			 of subchapter A of chapter 1 of the Internal Revenue Code of 1986 (relating to
			 foreign tax credit, etc.) is amended by adding after section 30C the following
			 new section:
				
					30D.Ready Reserve-National Guard replacement
				employee credit
						(a)Allowance of
				credit
							(1)In
				generalIn the case of an
				eligible taxpayer, there shall be allowed as a credit against the tax imposed
				by this chapter for the taxable year the sum of the employment credits for each
				qualified replacement employee under this section.
							(2)Employment
				creditThe employment credit
				with respect to a qualified replacement employee of the taxpayer for any
				taxable year is equal to 50 percent of the lesser of—
								(A)the individual’s qualified compensation
				attributable to service rendered as a qualified replacement employee, or
								(B)$12,000.
								(b)Qualified
				compensationThe term
				qualified compensation means—
							(1)compensation which is normally contingent
				on the qualified replacement employee’s presence for work and which is
				deductible from the taxpayer’s gross income under section 162(a)(1),
							(2)compensation which is not characterized by
				the taxpayer as vacation or holiday pay, or as sick leave or pay, or as any
				other form of pay for a nonspecific leave of absence, and
							(3)group health plan costs (if any) with
				respect to the qualified replacement employee.
							(c)Qualified
				replacement employeeFor
				purposes of this section—
							(1)In
				generalThe term
				qualified replacement employee means an individual who is hired to
				replace a Ready Reserve-National Guard employee or a Ready Reserve-National
				Guard self-employed taxpayer, but only with respect to the period during
				which—
								(A)such Ready Reserve-National Guard employee
				is receiving an actual compensation amount (as defined in section 45O(b)) from
				the employee's employer and is participating in qualified active duty,
				including time spent in travel status, or
								(B)such Ready Reserve-National Guard
				self-employed taxpayer is participating in such qualified active duty.
								(2)Ready
				Reserve-National Guard employeeThe term Ready Reserve-National Guard
				employee has the meaning given such term by section 45O(d)(3).
							(3)Ready
				Reserve-National Guard self-employed taxpayerThe term Ready Reserve-National Guard
				self-employed taxpayer means a taxpayer who—
								(A)has net earnings from self-employment (as
				defined in section 1402(a)) for the taxable year, and
								(B)is a member of the Ready Reserve of a
				reserve component of an Armed Force of the United States as described in
				section 10142 and 10101 of title 10, United States Code.
								(d)Coordination
				with other creditsThe amount
				of credit otherwise allowable under sections 51(a), 1396(a), or any other
				provision of this chapter with respect to any wages or other compensation paid
				to an employee shall be reduced by the credit allowed by this section with
				respect to such employee.
						(e)Limitations
							(1)Application
				with other creditsThe credit
				allowed under subsection (a) for any taxable year shall not exceed the excess
				(if any) of—
								(A)the regular tax for the taxable year
				reduced by the sum of the credits allowable under subpart A and sections 27,
				29, and 30, over
								(B)the tentative minimum tax for the taxable
				year.
								(2)Disallowance
				for failure to comply with employment or reemployment rights of members of the
				reserve components of the armed forces of the United StatesNo credit shall be allowed under subsection
				(a) to a taxpayer for—
								(A)any taxable year, beginning after the date
				of the enactment of this section, in which the taxpayer is under a final order,
				judgment, or other process issued or required by a district court of the United
				States under section 4323 of title 38 of the United States Code with respect to
				a violation of chapter 43 of such title, and
								(B)the 2 succeeding taxable years.
								(f)General
				definitions and special rulesFor purposes of this section—
							(1)Eligible
				taxpayerThe term
				eligible taxpayer means a small business employer or a Ready
				Reserve-National Guard self-employed taxpayer.
							(2)Small business
				employer
								(A)In
				generalThe term small
				business employer means, with respect to any taxable year, any employer
				who employed an average of 50 or fewer employees on business days during such
				taxable year.
								(B)Controlled
				groupsFor purposes of
				subparagraph (A), all persons treated as a single employer under subsection
				(b), (c), (m), or (o) of section 414 shall be treated as a single
				employer.
								(3)Qualified
				active dutyThe term
				qualified active duty has the meaning given such term by section
				45N(d)(1).
							(4)Special rules
				for certain manufacturers
								(A)In
				generalIn the case of any
				qualified manufacturer—
									(i)subsection (a)(2)(B) shall be applied by
				substituting $20,000 for $12,000, and
									(ii)paragraph (2)(A) of this subsection shall
				be applied by substituting 100 for 50.
									(B)Qualified
				manufacturerFor purposes of
				this paragraph, the term qualified manufacturer means any person
				if—
									(i)the primary business of such person is
				classified in sector 31, 32, or 33 of the North American Industrial
				Classification System, and
									(ii)all of such person’s facilities which are
				used for production in such business are located in the United States.
									(5)Carryback and
				carryforward allowed
								(A)In
				generalIf the credit
				allowable under subsection (a) for a taxable year exceeds the amount of the
				limitation under subsection (e)(1) for such taxable year (in this paragraph
				referred to as the unused credit year), such excess shall be a
				credit carryback to each of the 3 taxable years preceding the unused credit
				year and a credit carryforward to each of the 20 taxable years following the
				unused credit year.
								(B)RulesRules similar to the rules of section 39
				shall apply with respect to the credit carryback and credit carryforward under
				subparagraph (A).
								(6)Certain rules
				to applyRules similar to the
				rules of subsections (c), (d), and (e) of section 52 shall
				apply.
							.
			(b)No deduction
			 for compensation taken into account for creditSection 280C(a) of the Internal Revenue
			 Code of 1986 (relating to rule for employment credits), as amended by this Act,
			 is amended—
				(1)by inserting or compensation
			 after salaries, and
				(2)by inserting 30D, before
			 45A(a),.
				(c)Conforming
			 amendmentSection 55(c)(3) of
			 the Internal Revenue Code of 1986 is amended by inserting
			 30D(e)(1), after 30C(d)(2),.
			(d)Clerical
			 amendmentThe table of
			 sections for subpart B of part IV of subchapter A of chapter 1 of the Internal
			 Revenue Code of 1986 is amended by adding after the item relating to section
			 30C the following new item:
				
					
						Sec. 30D. Ready
				Reserve-National Guard Replacement Employee
				Credit.
					
					.
			(e)Effective
			 dateThe amendments made by
			 this section shall apply to taxable years beginning after the date of the
			 enactment of this Act.
			5.Income tax withholding
			 on differential wage payments
			(a)In
			 generalSection 3401 of the
			 Internal Revenue Code of 1986 (relating to definitions) is amended by adding at
			 the end the following new subsection:
				
					(h)Differential
				wage payments to active duty members of the uniformed services
						(1)In
				generalFor purposes of
				subsection (a), any differential wage payment shall be treated as a payment of
				wages by the employer to the employee.
						(2)Differential
				wage paymentFor purposes of
				paragraph (1), the term differential wage payment means any
				payment which—
							(A)is made by an employer to an individual
				with respect to any period during which the individual is performing service in
				the uniformed services while on active duty for a period of more than 30 days,
				and
							(B)represents all or a portion of the wages
				the individual would have received from the employer if the individual were
				performing service for the
				employer.
							.
			(b)Effective
			 dateThe amendment made by
			 this section shall apply to remuneration paid after December 31, 2006.
			6.Treatment of
			 differential wage payments for retirement plan purposes
			(a)Pension
			 plans
				(1)In
			 generalSection 414(u) of the
			 Internal Revenue Code of 1986 (relating to special rules relating to veterans’
			 reemployment rights under USERRA) is amended by adding at the end the following
			 new paragraph:
					
						(11)Treatment of
				differential wage payments
							(A)In
				generalExcept as provided in
				this paragraph, for purposes of applying this title to a retirement plan to
				which this subsection applies—
								(i)an individual receiving a differential wage
				payment shall be treated as an employee of the employer making the
				payment,
								(ii)the differential wage payment shall be
				treated as compensation, and
								(iii)the plan shall not be treated as failing to
				meet the requirements of any provision described in paragraph (1)(C) by reason
				of any contribution which is based on the differential wage payment.
								(B)Special rule
				for distributions
								(i)In
				generalNotwithstanding
				subparagraph (A)(i), for purposes of section 401(k)(2)(B)(i)(I),
				403(b)(7)(A)(ii), 403(b)(11)(A), or 457(d)(1)(A)(ii), an individual shall be
				treated as having been severed from employment during any period the individual
				is performing service in the uniformed services described in section
				3401(h)(2)(A).
								(ii)LimitationIf an individual elects to receive a
				distribution by reason of clause (i), the plan shall provide that the
				individual may not make an elective deferral or employee contribution during
				the 6-month period beginning on the date of the distribution.
								(C)Nondiscrimination
				requirementSubparagraph
				(A)(iii) shall apply only if all employees of an employer performing service in
				the uniformed services described in section 3401(h)(2)(A) are entitled to
				receive differential wage payments on reasonably equivalent terms and, if
				eligible to participate in a retirement plan maintained by the employer, to
				make contributions based on the payments. For purposes of applying this
				subparagraph, the provisions of paragraphs (3), (4), and (5), of section 410(b)
				shall apply.
							(D)Differential
				wage paymentFor purposes of
				this paragraph, the term differential wage payment has the meaning
				given such term by section
				3401(h)(2).
							.
				(2)Conforming
			 amendmentThe heading for
			 section 414(u) of such Code is amended by inserting and to Differential Wage Payments to Members on
			 Active Duty after USERRA.
				(b)Differential
			 wage payments treated as compensation for individual retirement
			 plansSection 219(f)(1) of
			 the Internal Revenue Code of 1986 (defining compensation) is amended by adding
			 at the end the following new sentence: The term
			 compensation includes any differential wage payment (as defined in
			 section 3401(h)(2))..
			(c)Effective
			 dateThe amendments made by
			 this section shall apply to plan years beginning after December 31,
			 2006.
			(d)Provisions
			 relating to plan amendments
				(1)In
			 generalIf this subsection
			 applies to any plan or annuity contract amendment—
					(A)such plan or contract shall be treated as
			 being operated in accordance with the terms of the plan or contract during the
			 period described in paragraph (2)(B)(i), and
					(B)except as provided by the Secretary of the
			 Treasury, such plan shall not fail to meet the requirements of the Internal
			 Revenue Code of 1986 or the Employee Retirement
			 Income Security Act of 1974 by reason of such amendment.
					(2)Amendments to
			 which section applies
					(A)In
			 generalThis subsection shall
			 apply to any amendment to any plan or annuity contract which is made—
						(i)pursuant to any amendment made by this
			 section, and
						(ii)on or before the last day of the first plan
			 year beginning on or after January 1, 2009.
						(B)ConditionsThis subsection shall not apply to any plan
			 or annuity contract amendment unless—
						(i)during the period beginning on the date the
			 amendment described in subparagraph (A)(i) takes effect and ending on the date
			 described in subparagraph (A)(ii) (or, if earlier, the date the plan or
			 contract amendment is adopted), the plan or contract is operated as if such
			 plan or contract amendment were in effect, and
						(ii)such plan or contract amendment applies
			 retroactively for such period.
						
